Citation Nr: 0523761	
Decision Date: 08/29/05    Archive Date: 09/09/05

DOCKET NO.  95-35 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased evaluation for post-operative 
residuals of a craniotomy, with seizure disorder, currently 
rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel

INTRODUCTION


The veteran served on active duty from October 1987 to 
October 1992

This case comes before the Board of Veterans' Appeals on 
appeal from a January 1995 rating decision of the Newark, New 
Jersey, Department of Veterans Affairs (VA) Regional Office 
(RO).

In September 2003, the veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge 
designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  A 
copy of the transcript of that hearing is in the claims file.  


FINDINGS OF FACT

1. All the evidence requisite for an equitable disposition of 
the veteran's claim has been obtained or requested by the RO.

2. The veteran's seizure disorder is not shown to be 
productive of at least one major seizure in four months in 
the last year; or an average of nine to ten minor seizures 
weekly .


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for seizure 
disorder have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.1, 4.2, 4.3, 4.7, 4.121, 4.124a, 
Diagnostic Codes 8910, 8911 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United Stats Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  The Court 
also held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim.  Id.  

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the veteran VCAA notice letters in 
September 2001 and April 2004 that told the veteran what was 
necessary to substantiate his claim.  In addition, by virtue 
of the rating decision on appeal and the statement of the 
case (SOC) and Supplemental Statements of the Case (SSOCs), 
he was provided with specific information as to why his claim 
seeking an increased rating was being denied, and of the 
evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
RO's September 2001 and April 2004 letters notified the 
veteran of his and VA's respective responsibilities for 
obtaining information and evidence under the VCAA.  More 
specifically, the letters explained that VA would help him 
get such things as medical records, or records from other 
Federal agencies, but that he was responsible for providing 
any necessary releases and enough information about the 
records so that VA could request them from the person or 
agency that had them.

Finally, with respect to element (4), the Board notes that 
the RO has asked the veteran to submit all available 
evidence.  He was asked to tell VA about any other records 
that might exist to support his claims.  In addition, he was 
supplied with the complete text of 38 C.F.R. § 3.159(b)(1) by 
way of an April 2005 SSOC.  Thus, the Board considers VA's 
notice requirements are met.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the claimant.  However, at its core, what the VCAA seeks 
to achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  The RO 
obtained service medical records, VA treatment records, 
statements from the veteran's family, private medical 
records, and provided the veteran with several VA 
examinations.  The veteran testified at a personal hearing.  
The veteran has not indicated that there is additional 
evidence available.  

It is argued that the March 2005 VA examination is inadequate 
because the Board's April 2004 remand directed that the 
claims file be available for review and the examination 
report does not explicitly state that it was available for 
review.  Therefore, it is argued the claims file was not 
available for review.  A review of the March 2005 VA 
examination report reflects that the examiner had access to 
and reviewed the veteran's medical history, however.  The 
examiner refers to prior testing and surgery not as reported 
by the veteran but as the examiner reviewing the records.  
Therefore, the Board concludes that a preponderance of the 
evidence supports the conclusion that the claims file was 
reviewed by the examiner at the time of the March 2005 VA 
examination.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

II.  Increased rating claims

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury in civilian 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2004); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
current level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004). 

Service connection is in effect for seizure disorder, rated 
under the provisions of Diagnostic Code 8911. VA Schedule for 
Rating Disabilities, 38 C.F.R. Part 4 (2004).

Service connection was established for the aforementioned 
disability by rating decision of August 1993. A 40 percent 
evaluation was assigned, effective from October 1992.  The 
veteran has filed a claim seeking a higher rating.

VA outpatient treatment records indicate the veteran's 
history of seizures.  A treatment note dated in July 1994 
indicates that the veteran has had three seizures since 1992 
with the most recent being in April 1993.  The seizures were 
described as "blackout spells".  A VA treatment note dated 
in February 1995 indicates that the veteran's most recent 
seizure was in December 1994.  A VA hospitalization report 
from April 1996 indicates that the veteran's seizures used to 
be tonic clonic in nature.  The veteran stated that his 
seizures eventually became partial complex, with four to five 
episodes a week that lasted about two minutes with full 
recovery.  Another VA hospitalization note dated in August 
1996 indicates that the veteran's seizure disorder improved 
after his 1992 surgery and treatment with Dilantin.  Since 
his surgery his seizures have lessened with only three major 
seizures noted, in May 1992, April 1993, and December 1994.  
The veteran did report that he continues to suffer minor 
seizures lasting a few minutes a few times a month with no 
loss of consciousness.  VA treatment notes dated in 1998 
describe the veteran's seizures as partial complex.  A 
treatment note dated in February 2001 reveals that the 
veteran last had a partial complex seizure in January 2001.  
A later note, dated in May 2001, indicates that the veteran 
has had three more seizures since his appointment in February 
2001.

The veteran was provided a VA examination in October 1994.  
The examiner noted the veteran's history of seizures and 
indicated that the most recent was in April 1993.  No details 
of these seizures were reported.  The veteran did complain of 
occasional front headaches with no vomiting or visual 
disturbances that occurred approximately once a month.

The veteran underwent another VA examination in February 
1998.  The examiner noted the veteran's history of seizures 
and stated that there had been no seizures since 1996.  The 
veteran's seizure disorder was well controlled with 
medication.  A follow-up VA examination report in July 1998 
also indicated the veteran had not had seizures since 1996.

The veteran was again examined in June 1999.  The examiner 
reported that the veteran suffered from several generalized 
tonic-clonic seizures between 1992 and 1996 with the most 
recent being in August 1996.  The examiner also noted the 
veteran's history of partial complex seizures.  The veteran 
complained of migraine headaches.

A year later, the veteran had another VA examination in June 
2000.  The veteran told the examiner he had about five or six 
seizures between 1992 and 1996 and intermittent minor 
seizures since then.  He did report a major seizure September 
1999.  The diagnosis was generalized tonic-clonic and partial 
complex seizures.

The veteran was provided another VA examination in April 
2002.  According to the examiner the veteran has suffered 
from both generalized tonic-clonic seizures and partial 
complex seizures.  The examiner noted no tonic-clonic 
seizures since 1996.  The veteran's intermittent partial 
complex seizures are characterized by blackout and scaring 
spells with transient loss of contact with the environment.  
The episodes last for a few seconds.  The veteran does not 
lose consciousness.  The most recent of these partial complex 
seizures was several months prior to the April 2002 
examination.

The veteran underwent his most recent VA examination in March 
2005.  He told the examiner that his most recent seizure was 
about two years earlier and that they were partial complex 
seizures.  The veteran reported that he does not lose 
consciousness during the seizures and that they last 
approximately two to five minutes.

The rating criteria for seizure disorders, set forth by 
analogy under Diagnostic Codes 8910 (grand mal epilepsy) and 
8911 (petit mal epilepsy), are as follows: a 100 percent 
rating is warranted for at least 1 major seizure per month 
during the preceding year; an 80 percent rating is warranted 
for at least 1 major seizure in 3 months over the prior year, 
or more than 10 minor seizures weekly; a 60 percent rating is 
warranted for at least 1 major seizure in 4 months over the 
prior year, or 9-10 minor seizures per week; a 40 percent 
rating is warranted for at least 1 major seizure in the prior 
6 months or 2 in the prior year, or averaging at least 5 to 8 
minor seizures weekly; a 20 percent rating is warranted for 
at least 1 major seizure in the prior 2 years, or 2 minor 
seizures during the prior 6 months; and a 10 percent rating 
is warranted for a confirmed diagnosis of epilepsy with a 
history of seizures. 38 C.F.R. § 4.124a, Diagnostic Codes 
8910, 8911 (2004)

Major seizures are characterized by the generalized tonic- 
clonic convulsion with unconsciousness. A minor seizure 
consists of a brief interruption in the consciousness or 
conscious control associated with staring or rhythmic 
blinking of the eyes or nodding of the head, or sudden 
jerking movements of the arms, trunk, or head, or sudden loss 
of postural control. 38 C.F.R. § 4.124a, Diagnostic Codes 
8910, 8911 (2004)

In the instant case, the veteran is noted to have a seizure 
disorder. The medical evidence of record does not show that 
the veteran has had at least 1 major seizure in every four 
months in the prior year, or average at least nine to ten 
minor seizures weekly, necessary for a 60 percent evaluation. 
The veteran had approximately 3 major seizures between 1992 
and 1996.  Several of the VA examination reports indicate no 
major seizures since 1996 although at one point the veteran 
did report a major seizure in September 1999.  In any even, 
the veteran at no point in time has suffered from a major 
seizure every four months.  With respect to minor seizures, 
during most of the appeal period the veteran suffered from 
minor seizures every few months, certainly not as often as 
nine or ten times a week.  During the most recent VA 
examination, the veteran indicated that he has been 
completely seizure-free for the past two years.  Therefore, 
based on the lack of medical evidence showing the criteria 
for the next higher schedular evaluation are met, the appeal 
must be denied.


ORDER

An increased evaluation for post-operative residuals of a 
craniotomy, with seizure disorder, currently rated as 40 
percent disabling is denied.



	                        
____________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


